Citation Nr: 1121971	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active military service from March 2004 to July 2004, August 2005 to March 2006, and March 2007 to March 2008, with prior, intermittent and subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The Veteran does not have a knee disability as the result of disease or injury that occurred during her active military service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for a bilateral knee disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports include numerous private treatment reports.  This evidence shows that beginning in 2006, she received a great deal of treatment for disorders that are not on appeal, with symptoms that included generalized weakness, "unable to move her arms and legs," muscle aches and pains, abdominal pain, and cough.  There were a few specific complaints of knee pain.  The impressions included "indeterminate illness characterized by myalgias," erythematous rash, and cough.  The Veteran's separation examination report shows that her lower extremities were clinically evaluated as normal.  In an associated "report of medical history," she denied having a history of knee trouble.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2008 and 2010.  This evidence shows continued treatment in 2008 for the symptoms noted during service.  VA progress notes show treatments for knee pain beginning in May 2009, with notations of bilateral knee pain, and "hypermobility of the bilateral patellas for lateral glides," and assessments that included "probable" patellofemoral pain syndrome (PFPS), and "knee arthralgia."  A May 2009 report shows treatment for complaints of bilateral knee pain.  The assessment notes bilateral knee arthralgia "since being in Arizona where she got sick in 2007."  

A VA examination report, dated in March 2009, shows that the examiner indicated that the Veteran's C-file had been reviewed.  The examiner noted a history of cough, profound myalgias, vomiting, and hypotension, with multiple hospitalizations, and "no clear cut etiology identified despite multiple specialty evaluations."  The Veteran was noted to have iron-deficiency anemia.  With regard to her knees, she reported that her myalgias started around the area of her knees, which were last to recover (from her bouts of myalgia).  She denied trauma, injury, swelling, warmth, erythema, locking, giving way, instability, and use of a brace or cane.  She reported that she exercised three times per week on an elliptical machine, and that she was able to do PT (physical training) for her National Guard drills, and that she had no limitations, and no lost work time.  On examination, all four extremities were normal.  Muscle strength was 5/5.  There was no ankylosis, and there were no joint abnormalities.  There was no evidence of inflammatory arthritis.  There were audible crepitations with squatting.  The knees had extension to 0 degrees and flexion to 140 degrees, with a normal gait, a normal heel/toe walk, and a negative "DeLuca" examination (i.e., no function loss, see 38 C.F.R. § §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995)).  The examiner concluded that no knee disability was identified.  

A VA examination report, dated in April 2010, shows that the examiner indicated that the Veteran's C-file and medical records had been reviewed.  The Veteran complained of bilateral occasional myalgias at the knees after running for her annual physical training test.  She reported that her myalgias had started in 2006.  She denied trauma, swelling, redness, locking, or instability.  The examiner noted that all her past knee examinations had been normal, and that X-rays taken in association with the examination were normal.  On examination, the knees were essentially normal, to include a finding that neither knee had a patellar abnormality.  The knees had extension to 0 degrees and flexion to 140 degrees, with no DeLuca findings.  X-rays were noted to show no fracture, dislocation, degenerative changes or joint effusion.  The "diagnosis" was "bilateral normal knee exams.

A VA examination report, dated in July 2010, shows that the examiner indicated that the Veteran's C-file and medical records had been reviewed.  The Veteran complained of knee aching and stiffness, and popping of the knees with activity.  It was noted that she jogged three times per week, and that she also had knee symptoms when she sat or stood too long, but that she had no locking or giving way.  On examination, the knees were essentially normal, to include a finding that neither knee had a patellar abnormality.  The knees had extension to 0 degrees and flexion to 140 degrees, with no loss of motion, fatigue, incardination, weakness, or giving way, and no flare-ups.  The diagnosis was bilateral PFPS.  The examiner concluded that it was less likely than not that her current bilateral knee symptoms were related to service.  The examiner indicated that there was no direct trauma, and explained that her symptoms have been intermittent, with a normal examination in March 2009, that her May 2009 onset of arthralgia was outside of the "plausible window," that the May 2009 VA progress note was not based on a review of the C-file, that the finding of crepitus (in May 2009) was "more subjective than objective," that crepitus is found in the general population, and that it is currently of indeterminate significance.  

The Board finds that the claim must be denied.  The Veteran's medical reports dated during service show multiple complaints of generalized joint aches, with few specific complaints of knee symptoms, and she was not diagnosed with a knee disability during service.  In addition, a knee disorder was not noted upon separation from service; at that time, her lower extremities were clinically evaluated as normal.  Therefore, a chronic knee disorder is not factually shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, although there are several findings of knee pain/arthralgia, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, the earliest medical evidence of a knee disorder is found in a VA progress note, dated in July 2009 (noting "probable" PFPS).  This is well over a year after separation from service, and the evidence indicates that the Veteran had been physically active during this time.  Furthermore, no knee disability was identified during her VA examinations in March 20009 and April 2010.  In addition, there is no competent evidence of a nexus between the post-service diagnosis of PFPS and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, the only competent opinion of record is found in the July 2010 VA examination report, and this opinion weighs against the claim.  The examiner indicated that his opinion was based on a review of the Veteran's medical files.  Although the Board has considered the notations in VA progress notes dated in May and June of 2009, which note a history of knee arthralgia dating back to her service (i.e., 2006 and 2007), these appear to be "by history" only, as none of them indicate that the Veteran's claims files had been reviewed, nor are any of these notations accompanied by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In summary, the evidence does not show that the Veteran has a knee disability that is related to her service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that the Veteran has a bilateral knee disability that is due to her service.  However, when the Veteran's service treatment reports and post-service medical records are considered, the Board finds that the medical evidence outweighs the Veteran's contentions that she has a bilateral knee disability that is due to her service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2008 and March 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available relevant treatment reports have been obtained and are associated with the Veteran's claims files. The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and a medical opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  







ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


